--------------------------------------------------------------------------------

Exhibit 10.1
 
Genco Shipping & Trading Limited
Employee Restricted Stock Grant Agreement
 
THIS AGREEMENT, made as of August 7, 2014, between GENCO SHIPPING & TRADING
LIMITED (the “Company”) and Apostolos Zafolias (the “Participant”).
 
WHEREAS, the Prepackaged Plan of Reorganization of the Debtors Under Chapter 11
of the Bankruptcy Code, dated April 16, 2014 (as such plan may be modified,
amended or supplemented from time to time, the “Prepack Plan”) pertaining to the
Company has become effective;
 
WHEREAS, pursuant to and in furtherance of the Prepack Plan, the Company has
adopted the Genco Shipping & Trading Limited 2014 Management Incentive Plan (the
“MIP”), effective as of the “Effective Date” of the Prepack Plan (as defined in
the Prepack Plan), in order to grant warrants to purchase shares of common stock
of the reorganized Company (“Common Stock”) and to grant restricted shares of
Common Stock;
 
WHEREAS, the MIP provides that the Board of Directors of the Company or its
delegatee (collectively, the “Board of Directors”) shall administer the MIP and
determine the key persons to whom awards shall be granted and the amount and
type of such awards; and
 
WHEREAS, pursuant to the Prepack Plan, the Board of Directors has determined to
grant the Participant an award under the MIP as set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1.            Grant of Restricted Stock.  Pursuant to, and subject to, the terms
and conditions set forth herein (including without limitation Section 17 hereof)
and in the MIP, the Board of Directors hereby grants to the Participant 18,991
restricted shares (the “Restricted Stock”) of Common Stock.
 
2.            Grant Date.  The Grant Date of the Restricted Stock is August 7,
2014.
 
3.            Incorporation of MIP.  All terms, conditions and restrictions of
the MIP are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the MIP and this
Agreement, the terms and conditions of the MIP, as interpreted by the Board of
Directors, shall govern.  Except as otherwise provided herein, all capitalized
terms used herein shall have the meaning given to such terms in the MIP.
 
4.            Vesting.
 
(a)         Subject to Section 4(b) hereof and the further provisions of this
Agreement, a number of whole shares of Restricted Stock equal to 1/3 of the
total number of shares granted hereunder shall vest on each of the first three
anniversaries of the Grant Date (rounding down to the nearest whole share on
each of the first two anniversaries and rounding up on the third anniversary)
(each such date, a “Vesting Date”).
 

--------------------------------------------------------------------------------

(b)         In the event of the occurrence of a Change in Control, as defined in
Section 3.8(a) of the MIP, as in effect on the date of such occurrence, the
Restricted Stock shall become vested in full on the date of such Change in
Control.
 
5.            Restrictions on Transferability.  Until a share of Restricted
Stock vests, the Participant shall not transfer the Participant’s rights to such
share of Restricted Stock or to any rights related thereto.  In addition, any
transfers shall also be subject to the transfer restrictions set forth in the
Company’s Articles of Incorporation.  Any attempt to transfer unvested shares of
Restricted Stock or any rights related thereto, whether by transfer, pledge,
hypothecation or otherwise and whether voluntary or involuntary, by operation of
law or otherwise, shall not vest the transferee with any interest or right in or
with respect to such shares of Restricted Stock or such related rights.
 
6.            Termination of Service.
 
(a)         In the event that the Participant’s Service with the Company
terminates before all the shares of Restricted Stock are vested for any reason
other than the Participant’s death or disability (as defined in the MIP), all
unvested shares of Restricted Stock, together with any property received in
respect of such shares, as set forth in Section 9 hereof, shall be forfeited as
of the date such Service terminates, and the Participant promptly shall return
to the Company any certificates evidencing such shares, together with any cash
dividends or other property received in respect of such shares.  For purposes
hereof, “Service” means a continuous time period during which the Participant is
at least one of the following:  an employee or a director of the Company.
 
(b)         In the event that, before all the shares of Restricted Stock are
vested, the Participant’s Service with the Company terminates for reason of the
Participant’s death or disability (as defined in the MIP), a Pro Rata Portion of
the shares of Restricted Stock shall become vested immediately prior to the date
such Service terminates in addition to the portion of the shares of Restricted
Stock which have already become vested as of such date, and all other shares of
Restricted Stock which have not become vested, together with any property
received in respect of such shares, as set forth in Section 9 hereof, shall be
forfeited as of the date such Service terminates, and the Participant promptly
shall return to the Company any certificates evidencing such shares, together
with any cash dividends or other property received in respect of such shares. 
For purposes hereof, “Pro Rata Portion” shall mean that number of shares of
Restricted Stock that would become vested on the next Vesting Date multiplied by
a fraction, the denominator of which is 12 and the numerator of which is the
number of completed months (measured from the day of the month of the Vesting
Date to the same day of the following month) between the immediately preceding
Vesting Date (or the Grant Date if there is no preceding Vesting Date) and the
date of termination of Service.
 
7.            Issuance of Shares.
 
(a)         Reasonably promptly after the Grant Date, the Company shall issue
and deliver to the Participant stock certificates, registered in the name of the
Participant, evidencing the shares of Restricted
 
- 2 -

--------------------------------------------------------------------------------

Stock or shall instruct its transfer agent to issue shares of Restricted Stock
which shall be maintained in book entry form on the books of the transfer
agent.  The Restricted Stock, if certificated, shall bear the following legend:
 
 “THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE GENCO SHIPPING & TRADING LIMITED 2014 MANAGEMENT INCENTIVE PLAN AND
A RESTRICTED STOCK GRANT AGREEMENT BETWEEN GENCO SHIPPING & TRADING LIMITED AND
THE HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO
TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF
SUCH PLAN AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE. 
COPIES OF SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF GENCO SHIPPING & TRADING
LIMITED.”
 
If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the MIP.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.
 
(b)         Reasonably promptly after any such shares of Restricted Stock vest
pursuant to Section 4 hereof, (i) in the case of certificated shares, in
exchange for the surrender to the Company of the certificates evidencing the
Restricted Stock, delivered to the Participant under Section 7(a) hereof, and
the certificates evidencing any other securities received in respect of such
shares, if any, the Company shall issue and deliver to the Participant (or the
Participant’s legal representative, beneficiary or heir) certificates evidencing
such shares of Restricted Stock and such other securities, free of the legend
provided in Section 7(a) hereof and (ii) in the case of book entry shares, the
Company shall cause to be lifted and removed any electronic coding or stop order
established pursuant to Section 7(a) hereof.
 
(c)         The Company may require as a condition of the delivery of stock
certificates or the removal of any electronic coding or stop order, pursuant to
Section 7(b) hereof, that the Participant remit to the Company an amount
sufficient in the opinion of the Company to satisfy any federal, state and other
governmental tax withholding requirements related to the vesting of the
applicable shares.  The Board of Directors, in its sole discretion, may permit
the Participant to satisfy such obligation by delivering shares of Common Stock
or by directing the Company to withhold from delivery shares of Common Stock, in
either case valued at their Fair Market Value on the Vesting Date with
fractional shares being settled in cash.
 
(d)         The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock, except to the extent a stock certificate is issued therefor or an
appropriate book entry is made on the books of the transfer agent reflecting the
issuance thereof pursuant to Section 7(a) hereof, and then only from the date
such certificate is issued or such book entry is made.  Upon the issuance of a
stock
 
- 3 -

--------------------------------------------------------------------------------

certificate or the making of an appropriate book entry on the books of the
transfer agent, the Participant shall have the rights of a shareholder with
respect to the Restricted Stock, including the right to vote the shares, subject
to the restrictions on transferability and the forfeiture provisions, as set
forth in this Agreement.
 
8.            Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the MIP or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued any shares, whether by
means of stock certificates or appropriate book entries, unless and until the
Company is advised by its counsel that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded.  The Board of Directors may require, as a condition of the issuance of
shares of Common Stock pursuant to the terms hereof, that the recipient of such
shares make such covenants, agreements and representations, and that any
certificates bear such legends and any book entries be subject to such
electronic coding, as the Board of Directors, in its sole discretion, deems
necessary or desirable.  The Participant specifically understands and agrees
that the shares of Common Stock, if and when issued, may be “restricted
securities,” as that term is defined in Rule 144 under the 1933 Act and,
accordingly, the Participant may be required to hold the shares indefinitely
unless they are registered under such Act or an exemption from such registration
is available.
 
9.            Dividends, etc.  Any cash dividends or other property (but not
including securities) received by a Participant with respect to a share of
Restricted Stock shall be returned to the Company in the event such share of
Restricted Stock is forfeited, subject to Section 2.7(e) of the MIP.  Any
securities received by a Participant with respect to a share of Restricted Stock
as a result of any dividend, recapitalization, merger, consolidation,
combination, exchange of shares or otherwise will not vest until such share of
Restricted Stock vests and shall be forfeited if such share of Restricted Stock
is forfeited, subject to Section 2.7(e) of the MIP.  Unless the Board of
Directors otherwise determines, such securities shall bear the legend or be
subject to the electronic coding or stop order set forth in Section 7(a) hereof.
 
10.         Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.
 
11.         Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Participant the right to continue in the employ or other service
of the Company, or affect any right which the Company may have to terminate such
employment or service.
 
- 4 -

--------------------------------------------------------------------------------

12.         Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the MIP, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.
 
13.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
14.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.
 
15.        Obligation to Notify.  If the Participant makes the election
permitted under Section 83(b) of the Internal Revenue Code of 1986, as amended
(that is, an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)), the Participant shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his or her tax advisor
to determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election.  The
Participant acknowledges that it is his or her sole responsibility, and not the
Company’s, to file a timely election under Section 83(b), even if the
Participant requests the Company or its representatives to make this filing on
his or her behalf.
 
16.        Reduction in Benefits.  Unless the Participant and the Company agree
otherwise in writing, in the event that the Participant would incur an Excise
Tax on any payments or benefits under this Agreement as a result of a Change of
Control (or any other change described in Section 280G(b)(2) of the Code), the
Company shall reduce the payments or benefits to be paid to or granted to
Participant hereunder to the greater of (i) the maximum amount payable to the
Participant without the imposition of any Excise Tax with respect to the
Restricted Stock and (ii) the amount that yields the Participant the greatest
after-tax amount of benefits under this Agreement after taking into account any
Excise Tax imposed on Participant, whether due to payments and benefits under
this Agreement or otherwise.  “Excise Tax” means the tax imposed by Section 4999
of the Code and any successor tax.  The determination of whether the
Participants payments and benefits should be reduced and the amount of any such
reduction shall be made by independent counsel selected by the Company
(“Independent Counsel”).  For purposes of such determination, (x) the total
amount of payments and benefits received by the Participant as a result of such
Change in Control (or such other change) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, except to the extent that, in the
opinion of Independent Counsel, a payment or benefit hereunder (in whole or in
part) does not constitute a “parachute payment” within the meaning of Section
280G(b)(2) of the Code and the Treasury Regulations
 
- 5 -

--------------------------------------------------------------------------------

under Section 280G of the Code (the “Regulations”), or such “excess parachute
payments” (in whole or in part) are not subject to the Excise Tax; (y) the
amount of the payments and benefits hereunder that shall be treated as subject
to the Excise Tax shall be equal to the lesser of (A) the total amount of such
payments and benefits or (B) the amount of “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code (after applying clause (x)
hereof); and (z) the value of any noncash benefits or any deferred payment or
benefit shall be determined by Independent Counsel in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.  All fees and expenses of
Independent Counsel shall be borne by the Company.
 
17.         Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the MIP.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board of Directors in
respect of the MIP, this Agreement and the Restricted Stock shall be final and
conclusive.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the MIP as of the day and year first written
above.
 

 
GENCO SHIPPING & TRADING LIMITED 
 
 
By:
/s/ John C. Wobensmith 
 
Name:
John C. Wobensmith
 
Title:
Chief Financial Officer

 
 
/s/ Apostolos Zafolias
 
 
Apostolos Zafolias
 

 
 
- 6 -

--------------------------------------------------------------------------------